Citation Nr: 1040065	
Decision Date: 10/26/10    Archive Date: 11/01/10

DOCKET NO.  06-35 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, 
South Dakota


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for diabetes mellitus, type 
II.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shabnam Keyvan





INTRODUCTION

The Veteran served in the U S Air Force from November 1985 to 
November 1991.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2006 rating decision of the Sioux Falls, 
South Dakota Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the Veteran's claims.  

Hospital records issued from Rapid City Regional Hospital dated 
from February 2003 to May 2003 focus on the Veteran's heart and 
surgical procedures that he underwent to treat cardiovascular 
condition.  The issue of entitlement to service connection for a 
cardiovascular disorder was raised in the Veteran's July 2006 
Notice of Disagreement claim but has not been adjudicated by the 
Agency of Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over it, and it is referred to the AOJ for 
appropriate action.   

Also, in a September 2010 statement, the Veteran's representative 
raised the issue of entitlement to service connection for 
diabetes mellitus, as secondary to a service-connected 
disability.  [In particular, the representative believes that the 
Veteran's diabetes may have been caused by his hypertension.]  
This new claim has not been adjudicated by the AOJ and is, 
therefore, referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  Hypertension did not manifest during service or within 
one-year thereafter and has not been shown to be causally or 
etiologically related to the Veteran's military service.

2.  Diabetes mellitus, type II, did not manifest during service 
or within one year thereafter and has not been shown to be 
causally or etiologically related to the Veteran's military 
service.  

CONCLUSIONS OF LAW

1.  Hypertension was not incurred in active service and may not 
be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2010).  

2.  Diabetes mellitus was not incurred in active service and may 
not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 
3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence the 
claimant is expected to provide.  

In this case, the RO did provide the Veteran with a notice letter 
in April 2006 prior to the initial decision on the claims in July 
2006.  Therefore, the timing requirement of the notice as set 
forth in Pelegrini has been met and to decide the appeal would 
not be prejudicial to the Veteran.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the Veteran in the 
notice letter about the information and evidence that is 
necessary to substantiate his service connection claims 
adjudicated herein.  Specifically, the notice letter stated that 
the evidence must show that the Veteran had an injury in military 
service or a disease that began in, or was made worse during 
military service, or that there was an event in service that 
caused injury or disease; that he has a current physical or 
mental disability; and, that there is a relationship between his 
current disability and an injury, disease, or event in military 
service.  

In addition, the RO notified the Veteran in the notice letter 
about the information and evidence that VA will seek to provide.  
In particular, the letter indicated that reasonable efforts would 
be made to help him obtain evidence necessary to support his 
claims, including that VA would request any pertinent records 
held by Federal agencies, such as military records, and VA 
medical records.  The Veteran was also informed that a medical 
examination would be provided or that a medical opinion would be 
obtained if it was determined that such evidence was necessary to 
make a decision on his claims.  

The RO also informed the Veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
letter notified the Veteran that he must provide enough 
information about his records so that they could be requested 
from the agency or person that has them.  It was also requested 
that he complete and return the enclosed VA Form 21-4142, 
Authorization and Consent to Release Information to the 
Department of Veterans Affairs, if there were any private medical 
records that he would like VA to obtain on his behalf.  In 
addition, the letter informed him that it was his responsibility 
to ensure that VA received all requested records that are not in 
the possession of a Federal department or agency.  

Further, during the pendency of this appeal, on March 3, 2006, 
the United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 which held that the notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a service connection claim.  Those 
five elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service- connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.

Here, the Veteran was provided with notice of the type of 
evidence necessary to establish a disability rating and effective 
date in the April 2006 letter.  

In addition, the duty to assist the Veteran has been satisfied in 
this case.  His service treatment records as well as all 
identified and available private and VA treatment records 
pertinent to the years after service are in the claims file and 
were reviewed by both the RO and the Board in connection with the 
service connection claims adjudicated herein.  

In this regard, the Board notes that the RO has made numerous 
attempts to secure all of the Veteran's records pertaining to 
treatment that he received from the designated physicians, 
hospitals and medical treatment facilities.  In particular, in 
his July 2006 substantive appeal, the Veteran requested that the 
RO secure his medical treatment records dated in March 2004 from 
the Rapid City Regional Hospital.  The RO was able to obtain 
records from this hospital pertaining to treatment the Veteran 
received from February 2003 to May 2003, and in February 2007, 
Rapid City Regional Hospital responded that the Veteran had not 
received treatment there since May 2003.  The Veteran also 
maintains that he received treatment from Dr. R.H. from March 
2004 to May 2004, and the RO attempted to obtain relevant records 
from this physician.  However, these letters were not deliverable 
and it was noted on one of the returned envelopes that Dr. R.H. 
no longer worked at that particular address.  In a March 2007 
Report of Contact slip, it was discovered that Dr. R.H. no longer 
worked with that clinic, that he had moved to California, and 
that the clinic did not have any records regarding treatment 
provided to the Veteran.  

Relevant medical records from the McIntosh Clinic, the McLaughlin 
Clinic, the Black Hills VA Healthcare System and the Minneapolis 
VA Medical Center pertaining to treatment the Veteran received 
for his hypertension and diabetes mellitus have all been obtained 
and associated with the Veteran's claims file.  Significantly, 
neither the Veteran nor his representative has identified, and 
the record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the claim 
that has not been obtained.  

The Veteran was also afforded a VA examination in August 2006 in 
connection with his claim for service connection for hypertension 
in accordance with 38 C.F.R. § 3.159 (c)(4).  To that end, when 
VA undertakes to provide a VA examination or obtain a VA opinion, 
it must ensure that the examination or opinion is adequate.  Barr 
v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds the 
August 2006 VA examination to be adequate.  The examiner 
indicated that the Veteran's claims file had been reviewed prior 
to his examination.  The examination also included a review and 
discussion of the Veteran's existing medical records, an 
interview with the Veteran including a discussion regarding his 
medical history, and a thorough physical examination of the 
Veteran.  Based on the medical evidence of record, and an 
evaluation of the Veteran, the examiner provided an etiological 
opinion concerning the Veteran's hypertension and service, and 
included the rationale upon which the opinion was based.  

The Board acknowledges that the Veteran has not had a VA 
examination specifically for his claim of diabetes mellitus, type 
II.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is evidence 
of a current disability, (2) evidence establishing an 'in-service 
event, injury or disease,' or a disease manifested in accordance 
with presumptive service connection regulations occurred which 
would support incurrence or aggravation, (3) an indication that 
the current disability may be related to the in-service event, 
and (4) insufficient evidence to decide the case.  As will be 
discussed more thoroughly below, there is no evidence that the 
Veteran's diabetes mellitus arose as a result of an event in 
service.  In this regard, the Veteran's service treatment records 
are absent for evidence of diabetes mellitus, and his post-
service medical records are absent for evidence of diabetes 
mellitus which manifested to a compensable degree or more within 
one year from the date of his separation from service in November 
1991.  See Duenas v. Principi, 18 Vet. App. 512, 519 (2004) 
(finding no prejudicial error in Board's statement of reasons or 
bases regarding why a medical opinion was not warranted because 
there was no reasonable possibility that such opinion could 
substantiate the Veteran's claim because there was no evidence, 
other than his own lay assertion, that "'reflect[ed] that he 
suffered an event, injury[,] or disease in service' that may be 
associated with [his] symptoms").  

Rather, the evidence of record reflects that the first diagnosis 
of diabetes mellitus was not made until approximately one decade 
after the Veteran's separation from service.  In addition, there 
is no indication of a causal connection between this diagnosis 
and the Veteran's service.  See Wells v. Principi, 326 F.3d 1381 
(Fed. Cir. 2003) (noting that the Board has no obligation to 
obtain a medical opinion when there is no competent evidence that 
the appellant's disability or symptoms are associated with his 
service).  Accordingly, it is not necessary to obtain a medical 
examination or medical opinion in order to decide this claim.  
38 C.F.R. § 3.159(c)(4)(i), Duenas v. Principi, 18 Vet. App. 512, 
517 (2004).  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

II.  Analysis

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131.  That an injury or disease occurred in service is 
not enough; there must be chronic disability resulting from that 
injury or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity.  38 C.F.R. § 3.303(b).  Service connection may also 
be granted for any injury diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the injury was incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish direct service connection for a disorder, 
there must be (1) medical evidence of the current disability; (2) 
medical, or in certain circumstances, lay evidence of the in-
service incurrence of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  Gutierrez v. Principi, 19 
Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 
253 (1999)).  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the benefit of the doubt shall be 
given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable 
doubt arises regarding service origin, such doubt will be 
resolved in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive and 
negative evidence which does not satisfactorily prove or disprove 
the claim.  38 C.F.R. § 3.102.  The question is whether the 
evidence supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.  

      A.  Hypertension

The Veteran contends that his currently diagnosed hypertension 
was caused by his time in service.  The Board notes that the term 
hypertension refers to persistently high arterial blood pressure.  
Medical authorities have suggested various thresholds ranging 
from 140 mm. Hg systolic and from 90 mm. Hg diastolic.  See 
Dorland's Illustrated Medical Dictionary 909 (31st ed. 2007).  
Similarly, for VA rating purposes, the term hypertension means 
that the diastolic blood pressure is predominantly 90 mm. or 
greater.  The term isolated systolic hypertension means that the 
systolic blood pressure is predominantly 160 mm. or greater with 
a diastolic blood pressure of less than 90 mm.  See 38 C.F.R. 
§ 4.104, Code 7101, Note 1 (2010).  

In considering the evidence of record under the laws and 
regulations as set forth above, the Board finds that the Veteran 
is not entitled to service connection for hypertension.  In the 
July 1985 enlistment examination, the Veteran was shown to have 
blood pressure readings of 120/72, and he denied having a history 
of high or low blood pressure in his report of medical history.  
Chronological records of medical care dated August 15-19, 1987 
reflect variable blood pressure readings of 152/80, 149/85, 
141/80, 112/89 and 140/90, and the Veteran's blood pressure was 
shown to be 140/78 (while sitting), 138/88 (recumbent), and 
138/88 (while standing) during an August 1987 periodic 
examination.  In the Summary of Defects and Diagnoses portion of 
the examination, the physician noted that the Veteran had 
borderline hypertension.  The remainder of the Veteran's service 
treatment records reflect fluctuating blood pressure readings 
throughout his years in service.  His blood pressure readings in 
1991 were shown to be 144/87, 154/90, 147/87, 136/89 and 113/79.  
As will be discussed further in the decision, while these 
findings reflect an elevation of blood pressure readings in some 
circumstances, they do not constitute hypertension as there is no 
evidence of predominant elevation of blood pressure readings.  
Indeed, the Veteran's service treatment records dated in 1991, 
prior to his separation, are clear of any treatment for or 
diagnosis of hypertension.  

Where a Veteran served continuously for 90 days or more during a 
period of war, or during peacetime service after December 31, 
1946, and hypertension becomes manifest to a degree of 10 percent 
or more within 1 year from date of termination of such service, 
such disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service. See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 
(2010).  The medical evidence of record does not show that the 
Veteran sought treatment for hypertension immediately following 
his period of service or for several years thereafter.  
Therefore, the Board finds that hypertension did not manifest in 
service or within one year thereafter.  

Indeed, the Board further observes that the post-service record 
is negative for any findings of complaints, treatment or 
diagnosis of hypertension until several years after service.  In 
fact, the first post-service record pertaining to the Veteran's 
hypertension is a private treatment record dated in January 1996, 
nearly five years after his separation, during which the 
Veteran's blood pressure reading was shown to be 162/104, and he 
was diagnosed with hypertension.  Private treatment records dated 
from January 1996 to May 2001 indicate that the Veteran sought 
continual care and treatment for his hypertension at the 
McLaughlin Clinic.  Tellingly, during some of these visits, the 
blood pressure readings usually went down after the Veteran was 
examined a second time during the same visit.  In any event, 
these records indicate that the Veteran was diagnosed with 
hypertension and placed on medication to control his blood 
pressure.  A February 2003 hospital report, which primarily 
focused on the Veteran's heart condition, suggests that the 
Veteran has been treated for hypertension for ten years.  
However, there is no evidence that the Veteran sought treatment 
for or was diagnosed with hypertension prior to January 1996.  
Subsequent VA treatment records dated from August 2004 to January 
2006 reflect continual treatment for hypertension.  

A prolonged period without medical complaint can be considered, 
along with other factors concerning a claimant's health and 
medical treatment during and after military service, as evidence 
of whether an injury or disease was incurred in service which 
resulted in any chronic or persistent disability.  See Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board must 
consider all the evidence including the availability of medical 
records, the nature and course of the disease or disability, the 
amount of time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000).  Thus, when appropriate, the Board may consider the 
absence of evidence when engaging in a fact finding role.  See 
Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., 
writing separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of the 
section 1111 presumption of soundness).  

In addition to the lack of evidence showing that hypertension 
manifested during service or within close proximity thereto, the 
medical evidence of record does not link the Veteran's current 
hypertension to his military service.  As noted above, the 
medical evidence does not show that there was an event, disease, 
or injury in service to which current hypertension could be 
related.  See 38 C.F.R. § 3.159(c)(4)(i); cf. Duenas v. Principi, 
18 Vet. App. 512, 517 (2004), citing Paralyzed Veterans of Am. V. 
Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 
2003) (noting that a medical examination conducted in connection 
with claim development could not aid in substantiating a claim 
when the record does not already contain evidence of an in-
service event, injury or disease).  

The Veteran was afforded a VA examination in August 2006, during 
which he reported to have first been diagnosed with hypertension 
while in the military.  The examiner noted that the Veteran was 
currently on two different types of blood pressure medication and 
that his blood pressure readings upon examination were shown to 
be 129/81, 134/82, and 139/81.  She also noted that the Veteran's 
weight and smoking history have had an effect on his blood 
pressure.  Upon reviewing his service treatment records, the 
examiner did not find that the Veteran had a diagnosis of 
hypertension anywhere in his service treatment records.  She also 
stated that he was not on any medication for hypertension, and 
that he did not have "significantly elevated pressures," while 
in service.  

The examiner specifically looked at all of his blood pressure 
readings for every year that the Veteran was in service, and 
calculated the average for each year.  According to her, the 
average of the Veteran's blood pressure for every year was 120/72 
(1985), 115/82 (1986), 135/86 (1987), 137/83 (1988), 129/77 
(1989), 129/78 (1990), and 138/85 (1991).  After reviewing the 
Veteran's medical history, including a detailed review of all his 
service treatment records, the examiner diagnosed the Veteran 
with hypertension, and opined that his blood pressure readings 
were not of a significant degree to diagnose hypertension during 
his military time.  With respect to whether the elevated blood 
pressure readings during service were the first manifestations of 
the Veteran's later diagnosed hypertension, the examiner opined 
that this was not the case because the Veteran's blood pressure 
readings were not in fact "elevated" during his military 
service.  

The Board acknowledges the Veteran's contention that his 
hypertension arose while in service.  In reaching its 
determination, the Board has also considered the lay statements 
of record.  Competency of evidence differs from weight and 
credibility.  The former is a legal concept determining whether 
testimony may be heard and considered by the trier of fact, while 
the latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997), Layno v. 
Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991)("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").  

The Veteran is competent to report symptoms because such actions 
come to him through his senses and, as such, require only 
personal knowledge rather than medical expertise.  See Layno v. 
Brown, 6 Vet. App. 465, 469 (1994).  As a layperson, however, he 
is not competent to offer opinions on a medical diagnosis or 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 482 (1992); 
see also Voerth v. West, 13 Vet. App. 117, 119 (1999) 
(unsupported by medical evidence, a claimant's personal belief, 
no matter how sincere, is not probative of a nexus to service).  
While the Veteran is competent to discuss his 
hypertension-including that he has had elevated blood pressure 
readings since service, he is not competent to relate his current 
disability to service.  Therefore, the Veteran's statements 
regarding etiology do not constitute competent medical evidence 
on which the Board can make a service connection determination.  

While the Veteran has a current diagnosis of hypertension and his 
service treatment records reflect periodic isolated episodes of 
elevated blood pressure readings, the medical evidence of record 
has not established that the Veteran's current hypertension is 
causally or etiologically related to his military service.  
Although the Veteran asserts otherwise, competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions.  See Duenas v. Principi, 18 
Vet. App. 512, 520 (2004).  As previously noted, the August 2006 
VA examiner concluded that the Veteran's blood pressure readings 
were not of a significant degree to diagnose hypertension during 
his military time and that these readings were not, in fact, 
significantly elevated and therefore not the early manifestations 
of his later diagnosed hypertension.  In addition, private and VA 
treatment records obtained from January 1996 to November 2006 do 
not contain any medical nexus linking the Veteran's hypertension 
to service.  While the Board sympathizes with the Veteran's 
complaints, competent objective medical evidence relating the 
Veteran's diagnosis to service is required before service 
connection can be granted.

In sum, the Board finds that hypertension was not diagnosed in 
service or for several years thereafter.  While the Veteran 
maintains to have been diagnosed with hypertension in service, 
the competent medical evidence of record indicates that the blood 
pressure readings were not of a significant degree to warrant a 
diagnosis of hypertension during the Veteran's military service 
and that those readings were not manifestations of his later 
diagnosed hypertension.  Indeed, the earliest medical evidence of 
record reflecting treatment for and a diagnosis of hypertension 
was in 1996, nearly five years after service, and there is no 
objective medical evidence provided relating the Veteran's 
current hypertension to service.  For the reasons and bases 
discussed above, the Board has concluded that the negative 
evidence in this case outweighs the evidence in favor of the 
Veteran's claims.  

As the preponderance of the evidence is against the Veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
claim of entitlement to service connection for hypertension must 
be denied.  See 38 U.S.C.A. §5107 (West 2002).  

      B.  Diabetes Mellitus, Type II

The Veteran contends that he acquired diabetes mellitus as a 
result of his years in service.  The law and regulations 
pertaining to direct service connection have been noted above and 
will not be repeated here.  

Further, in certain circumstances, presumptive service connection 
may be awarded.  Specifically, for chronic diseases, exclusively 
listed in 38 C.F.R. § 3.309(a), to include diabetes mellitus, the 
disease must have become manifest to a degree of 10 percent or 
more within one year from date of separation from service. 38 
C.F.R. § 3.307(a)(3).  

Here, the Veteran's service treatment records are negative for 
any complaints, treatment or diagnosis of diabetes mellitus.  The 
clinical evaluation of his endocrine system is shown to be normal 
in his July 1985 report of medical examination, and he did not 
mark to have ever had any sugar or albumin in his urine in the 
report of medical history.  In addition, the Veteran's endocrine 
system is shown to be clinically normal in the August 1987 
periodic examination.  The remainder of the Veteran's service 
treatment records are clear of any mention, treatment or 
diagnosis of diabetes mellitus.  Moreover, the medical evidence 
does not show that the Veteran sought treatment for diabetes 
mellitus immediately following his period of service or for 
approximately a decade thereafter.  

Indeed, the Board observes that the post-service record on appeal 
is negative for any findings of complaints, treatment or 
diagnosis of diabetes mellitus until approximately one decade 
after service.  The first post-service record reflecting a 
diagnosis of diabetes was dated in January 2001, nearly a decade 
after service.  While a February 2003 hospital report, which 
primarily focuses on the Veteran's reported chest pain and heart 
condition, indicates that the Veteran had been treated for 
diabetes for the past five years, there is no evidence that the 
Veteran sought treatment for, or was diagnosed with diabetes 
until January 2001.  Even if the Board would accept the date of 
onset as 1998, there remains a seven year gap between the 
Veteran's service and onset of diabetes.  Therefore, the Board 
finds that diabetes mellitus, type II, did not manifest during 
service or for approximately one decade thereafter.  

A prolonged period without medical complaint can be considered, 
along with other factors concerning a claimant's health and 
medical treatment during and after military service, as evidence 
of whether an injury or disease was incurred in service which 
resulted in any chronic or persistent disability.  See Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board must 
consider all the evidence including the availability of medical 
records, the nature and course of the disease or disability, the 
amount of time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000).  Thus, when appropriate, the Board may consider the 
absence of evidence when engaging in a fact finding role.  See 
Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., 
writing separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of the 
section 1111 presumption of soundness).  In this regard, the 
evidence of record indicates that there was no diagnosis of 
diabetes mellitus until many years after service.  Thus, the 
evidence of record indicates that diabetes mellitus did not 
manifest until approximately one decade after the Veteran's 
separation from service.  

In addition to the lack of evidence showing that diabetes 
mellitus manifested during service or within close proximity 
thereto, the medical evidence of record does not link the 
Veteran's current diabetes mellitus to his military service.  As 
noted above, the medical evidence does not show that there was an 
event, disease, or injury in service to which current diabetes 
mellitus could be related.  See 38 C.F.R. § 3.159(c)(4)(i); cf. 
Duenas v. Principi, 18 Vet. App. 512, 517 (2004), citing 
Paralyzed Veterans of Am. V. Sec'y of Veterans Affairs, 345 F.3d 
1334, 1355-57 (Fed. Cir. 2003) (noting that a medical examination 
conducted in connection with claim development could not aid in 
substantiating a claim when the record does not already contain 
evidence of an in-service event, injury, or disease).  Nor is 
there any competent medical evidence of record, which links any 
current disorder to an event, disease or injury in service.  The 
remainder of the Veteran's private and VA treatment records 
indicate he continued to receive treatment and care for his 
diabetes mellitus.  Specifically, a January 2006 private 
treatment report reflects that the Veteran was placed on several 
types of oral medication and that it was recommended that he be 
placed on insulin as well to help control his diabetes.  While 
these treatment records reflect the Veteran's diagnosis of and 
treatment for diabetes mellitus, type II, there is nothing in 
these records relating the Veteran's diabetes mellitus to his 
service.  

The Board acknowledges the Veteran's statements that his diabetes 
mellitus arose in service.  However, there is no competent 
medical evidence that provides a link between the Veteran's 
diabetes mellitus type II and his military service.   The Board 
acknowledges that lay assertions may serve to support a claim for 
service connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of disability 
subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 
3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  However, in this case, the 
Veteran is not providing statements related to a simple diagnosis 
or symptomatology, but is instead rendering an opinion as to the 
etiology of his diabetes mellitus, type II.  Where a 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  See Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).  There is no indication in 
the record that the Veteran had the medical background to offer 
such an opinion.  Therefore, as a layperson, he is not competent 
to provide evidence that requires medical knowledge because he 
lacks the requisite professional medical training, certification 
and expertise to present opinions regarding diagnosis and 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see 
also Voerth v. West, 13 Vet. App. 117, 119 (1999) (unsupported by 
medical evidence, a claimant's personal belief, no matter how 
sincere, is not probative of a nexus to service).  Therefore, the 
Veteran's statements regarding etiology do not constitute 
competent medical evidence on which the Board can make a service 
connection determination.

In this case, the Board finds that the Veteran's service 
treatment records and VA and private treatment records are 
entitled to more probative weight than the Veteran's assertion 
that his diabetes mellitus arose as a result of service.  The 
service treatment records are clear for any findings, notations, 
treatment or diagnosis of diabetes mellitus, or any indication of 
an abnormal endocrine system.  See Curry v. Brown, 7 Vet. App. 
59, 68 (1994) (contemporaneous evidence has greater probative 
value than history as reported by the Veteran).  Indeed, the 
Veteran's first documented diagnosis of diabetes was not until 
approximately one decade after his separation from service.  See 
also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  In 
addition, the competent medical evidence of record does not link 
the Veteran's diabetes mellitus to service.  As such, a nexus to 
service has still not been shown.  

Therefore, the Board finds that diabetes mellitus, type II, did 
not manifest during service or indeed until approximately one 
decade thereafter and has not been shown to be causally or 
etiologically related to an event, disease, or injury in service.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for service connection 
for diabetes mellitus.  Because the preponderance of the evidence 
is against the Veteran's claim, the benefit of the doubt 
provision does not apply.  Thus, service connection for diabetes 
mellitus, type II, is not warranted.  


ORDER

Entitlement to service connection for hypertension is denied.  

Entitlement to service connection for diabetes mellitus, type II, 
is denied.  



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


